COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Dr. Ghyasuddin Syed and Southeast Texas Institute of Pain
                            Management, P.A. v. Phu Huu Nguyen, Pharm. D., PLLC
                            d/b/a Wellness Pharmacy and Phu “Paul” Huu Nguyen

Appellate case number:      01-16-00856-CV

Trial court case number:    2015-64778

Trial court:                133rd District Court of Harris County

       Appellants, Dr. Ghyasuddin Syed and Southeast Texas Institute of Pain
Management, P.A., have filed an agreed motion, representing that the parties have agreed
to mediate and mediation is scheduled for December 15, 2016, and requesting that the
Court stay the appeal proceedings to conduct mediation. We grant the motion.
       Accordingly, we stay the appeal. Appellants shall file no later than January 16,
2017, a motion to reinstate and dismiss the appeal, a motion to reinstate and proceed with
the appeal, or a report advising the Court of the status of the mediation proceedings. If
appellants do not respond as directed by January 16, 2017, the case will be reinstated on
the Court’s active docket and the appeal will proceed under the applicable Texas Rules of
Appellate Procedure.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.
       It is so ORDERED.


Judge’s signature:   /s/ Terry Jennings
                      Acting individually

Date: November 8, 2016